Citation Nr: 1721662	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-41 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating prior to December 23, 2015, and in excess of 20 percent thereafter for plantar fasciitis of the right foot.

2.  Entitlement to service connection for diabetes mellitus type 2 (diabetes), to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a right leg disorder, to include a rash or neuropathy, to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a left leg disorder, to include a rash or neuropathy, to include as due to exposure to herbicide agents and/or contaminated water at Camp Lejeune.

7.  Entitlement to service connection for an ear disorder other than tinnitus or hearing loss.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hearing loss, tinnitus, and/or otitis externa.

9.  Entitlement to service connection for headaches, to include as secondary to hearing loss, tinnitus, otitis externa, and/or diabetes.

10.  Entitlement to service connection for vertigo, to include as secondary to hearing loss, tinnitus, otitis externa, and/or diabetes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1974 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 (diabetes, ED, CFS, right leg disorder, and left leg disorder), July 2013 (ear disorder, acquired psychiatric disorder, headaches, and vertigo), and June 2014 (plantar fasciitis) rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Hartford, Connecticut, New York, New York, and Louisville, Kentucky, respectively.  The New York RO currently has jurisdiction over the Veteran's file.  

In February 2016, the Agency of Original Jurisdiction (AOJ) assigned a 20 percent rating for right foot plantar fasciitis, effective December 23, 2015.  Thereafter, in an April 2016 submission the Veteran reported that he accepted the decision to grant 20 percent for plantar fasciitis and asked that the case be completed as soon as possible.  However, at a subsequent Board hearing held in July 2016 via video-conference before the undersigned Veterans Law Judge, the Veteran and his representative did not limit the appeal period, nor did they suggest the appeal was satisfied by the 20 percent rating.  Thus, in the absence of an explicit withdrawal of the issue and inasmuch as a higher rating is available for right foot plantar fasciitis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A transcript of the July 2016 proceeding has been associated with the record.  At the hearing the Veteran waived the right to have evidence associated with the record after the most recent supplemental statement of the case initially considered by the RO.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that in a December 2016 rating decision, the AOJ erroneously readjudicated the issues on appeal.  As the Board currently has jurisdiction over these issues, such rating decision is rendered moot. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to a higher initial rating for right foot plantar fasciitis, and entitlement to service connection for diabetes, ED, a right leg disorder, a left leg disorder, an acquired psychiatric disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, otitis externa with excessive wax and discharge, is related to his military service.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of CFS or another disability manifested by subjective reports of fatigue, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of vertigo or another disability manifested by subjective reports of dizziness, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis externa with excessive wax and discharge, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for CFS are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board's decision to grant service connection for otitis externa with excessive wax herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  Accordingly, the following discussion regarding compliance with the VCAA will be limited to the issues of CFS and vertigo.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by December 2009 and July 2013 letters, sent prior to the issuance of the respective rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that the Veteran indicated during a July 2013 VA psychiatric examination that he receives Social Security Administration (SSA) benefits. However, there is no indication that he has ever been diagnosed with CFS or vertigo, nor does he claim to have been.  Additionally, the Veteran specifically reported that his SSA disability benefits were associated with injuries he sustained in a post-service motor vehicle accident.  Therefore, as the SSA records do not pertain to the Veteran's claimed CFS and vertigo, they are irrelevant to the claims decided herein. Thus, there is no duty to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A  (d); 38 C.F.R. § 3.159 (c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board observes that the Veteran has not been provided with a VA medical examination and/or opinion that specifically addressed his claims for service connection for CFS or vertigo, however, the Board finds that such examinations are not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence showing a current diagnosis of CFS or vertigo.  As such, the Board finds that the evidence of record is sufficient to assist VA in deciding the claims for service connection and no further examination and/or opinion is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the July 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his CFS, the type and onset of symptoms, and his contention that his military service caused his CFS.  Furthermore, testimony regarding his allegation that his vertigo was caused or aggravated by service-connected disabilities was offered.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Veteran's hearing testimony did not indicate that there was any outstanding evidence referable to the claims decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, neither CFS nor vertigo have been listed as chronic diseases under 38 C.F.R. § 3.309.

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309 (f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953, and December 31, 1987.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ear Disorder

The Veteran contends that he suffers from an ear disorder other than tinnitus or hearing loss (for which he is already service-connected) that was caused by his military service.  Specifically, he reported at the July 2016 hearing and elsewhere, that during his service superior officers used a chemical hair remover in his ears to remove hair.  He has submitted a statement from one of his comrades, K.R., who reported that he remembered the Veteran's ears being treated in this manner during service.

The Veteran was afforded a VA examination in April 2012.  At that time, the examiner did not identify any diagnosis related to the ears or a peripheral vestibular condition.  However, the examiner did note the Veteran experienced bilateral ear swelling, dry and scaly external ear skin, serous discharge from the ear canal, and impacted cerumen.  Ultimately, after reviewing the record and examining the Veteran, the examiner opined that the Veteran's ear condition was "...consistent with repeated applications of Nair while on active duty."  Additionally, the examiner stated that the Veteran's ear condition was "at least as likely as not a result of the use of Nair [H]air removal in ear canals for management of excessive hair growth while on active duty."

Subsequently, while receiving VA treatment in early September 2014 for pain following removal of excessive wax, the Veteran was diagnosed with otitis externa in his right ear.  He received treatment in late September 2014 from the same VA clinician at which point a general diagnosis of otitis externa was made that was not limited to the right ear.

Given the foregoing, the Board finds that the April 2012 opinion provided by the VA examiner is highly probative regarding a connection between the Veteran's subsequently diagnosed otitis externa and his service.  The opinion is supported by the lay statements regarding the Veteran's ear canals being exposed to chemical hair removing agents in-service.  Additionally, while the Veteran did not have a diagnosis at the time of the examination, the symptoms noted at that time are similar to the symptoms noted at the time of his September 2014 diagnosis of otitis externa.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the April 2012 opinion and September 2014 treatment records are probative evidence regarding a relationship between the Veteran's service and his diagnosed otitis externa.  See Nieves-Rodriguez, supra.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his otitis externa with excessive wax buildup and discharge is attributable to his service.  Consequently, service connection for otitis externa is warranted.

CFS and Vertigo 

The Veteran is also seeking service connection for CFS that he claims is related to his alleged exposure to herbicide agents in service or to his exposure to contaminated water at Camp Lejeune during service.  Additionally, he seeks service connection for vertigo which he reports is related to his service-connected ear disabilities or his diabetes.

As noted above, the threshold factor for establishing service-connection is the existence of a current disability.  Here, as there is no evidence of a current diagnosis related to fatigue or dizziness, the Veteran's claims must be denied.

Regarding the Veteran's claim for CFS, he specifically denied being diagnosed by a medical professional during the July 2016 Board hearing.  Instead, he reported feeling generally tired and indicated that his brother diagnosed him with "the problems."  Notably, the available treatment records indicate that the Veteran's brother urged him to stop taking prescription medications due to a perceived change in his demeanor.  There is no evidence that his brother contains any medical training or expertise.  

Turning to his claim for service connection for vertigo, at the July 2016 hearing the Veteran described feeling occasionally lightheaded and attributed this to his diabetes.  Specifically, he noted "...the dizziness...that problem is with the diabetes...."  Importantly, during the course of the appeal the Veteran routinely denied experiencing dizziness to VA clinicians, including in October 2011, April 2012, October 2012, and June 2014.  Indeed, during an April 2012 ear and vestibular conditions examination, the examiner did not diagnose the Veteran with benign paroxysmal positional vertigo, hearing impairment related vertigo, vertigo attacks, or vertigo and there was no indication that the examiner should perform testing for vertigo.

Ultimately, while the Veteran and his brother are competent to describe his symptoms of fatigue and dizziness, as lay people they are not competent to associate or disassociate such symptoms with a specific disorder, or relate any disorder or symptoms to any instance of service.  In this regard, the diagnoses of CFS and vertigo involve specialized testing and the knowledge of the various body systems.  Moreover, the Veteran's symptoms of fatigue and dizziness have been associated with other diagnosed medical conditions, i.e., diabetes, and the April 2012 VA examiner found no evidence of a separate and distinct vertigo disorder.  Thus, in this case, lay evidence cannot competently and sufficiently establish a diagnoses of CFS or vertigo, or render opinions that such symptomatology is related or unrelated to a clinically identified medical condition.  Moreover, they are not competent to render etiological opinions as such pertains to a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's and his brother's assertions as to diagnosis, or lack thereof, and etiology have no probative value. 

To the extent that the Veteran does not have current diagnoses of CFS and vertigo, without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra; Rabideau, supra.  In this regard, the probative evidence fails to show diagnoses of CFS and vertigo prior to, or during, the pendency of the Veteran's claims.  See McClain, supra; Romanowsky, supra.

Therefore, based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of CFS, or vertigo, or another disability manifested by subjective reports of fatigue, or dizziness, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for CFS and vertigo.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for otitis externa is granted.

Service connection for CFS is denied.

Service connection for vertigo is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Diabetes, ED, Right Leg Disorder, and Left Leg Disorder

Remand of the Veteran's claims for service connection for diabetes, ED, a right leg disorder, and a left leg disorder is required to afford the Veteran with VA examinations.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon, supra.  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the Veteran has claimed that his diabetes, ED, right leg disorder, and left leg disorder are related to exposure to herbicide agents or exposure to contaminated water at Camp Lejeune.  Notably, available VA treatment records confirm the Veteran's diagnoses of diabetes (June 2003), ED (January 2007), and lumbar radiculopathy (July 2016).  Additionally, his service treatment records confirm that he was stationed at Camp Lejeune for more than 30 days between August 1953 and December 1987 and while diabetes, ED, and radiculopathy are not on the list of diseases presumed to be related to exposure to contaminated water at Camp Lejeune, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions does not preclude direct service connection for other conditions); Combee, supra.  Given the Veteran's current diagnoses and his presumed in-service exposure to contaminated water, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of his claims.  See McLendon, 20 Vet. App. at 81.

However, the Board finds that an opinion as to whether the Veteran's diabetes, ED, or right and left leg disorders are related to exposure to herbicide agents is not required.  In this regard, the Veteran reported at the July 2016 Board hearing that he never stepped foot in Vietnam and he has not alleged exposure in the Korean demilitarized zone (DMZ), certain air force bases in Thailand, exposure on a brown water vessel, exposure on a C-123 aircraft, or exposure on Johnston Island, nor is there evidence he served in any of these locations.  Additionally, while he has claimed exposure to herbicide agents in various other manners (including exposure in the jungles of Okinawa, Guam, islands of Japan, in helicopters, on ships, on land not in Vietnam where herbicide agents were allegedly used to control foliage, and while swimming in the ocean near Okinawa), in July 2014 the AOJ issued a formal finding that there was insufficient evidence to research the Veteran's alleged exposure any further.  It was noted that the Veteran's personnel records, which have been associated with the file, were negative for evidence of exposure and that a response from the National Personnel Records Center was also negative for any evidence of exposure.  It was further noted that VA has determined "there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam."  Notably, it appears from a review of the record that the Veteran's initial allegation that he was exposed to herbicide agents stems from his receiving a letter from VA inviting him to take an Agent Orange registry examination and his mistaken belief that this invitation confirmed his exposure.  Ultimately, the AOJ has complied with the requirements of VBA Manual M21-1, IV.ii.1H.7.a. to attempt to confirm the Veteran's exposure to herbicide agents, but there is insufficient evidence to confirm his exposure.  Thus, the Board will not order development of his claims that advances this theory of entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that was caused or aggravated by his service-connected hearing loss, tinnitus, and/or otitis externa.  He also reported in an August 2013 submission that he was broken down mentally and physically by his drill instructors and that he was "punched...in the Adam's apple because [he] was white and from New York."  He also reported that drill instructors refused to provide meals or restroom breaks.

The Veteran was afforded a VA psychiatric examination in July 2013.  At that time, the examiner did not note any current psychiatric diagnosis and the Veteran apparently denied experiencing "emotional distress or cognitive impairment as a result of his service-connected hearing loss or tinnitus."  Thereafter, in conjunction with VA treatment received in January 2016, a VA clinician interviewed the Veteran and provided a diagnostic impression of "Major Depressive Disorder, single, moderate."  It is unclear whether this "diagnostic impression" constitutes a valid diagnosis of a psychiatric disability.  As such, the Board finds that remand is required for procurement of a new VA examination and opinion to determine the nature and etiology of any currently diagnosed psychiatric disorders.

Headaches

The Veteran contends that he experiences recurrent headaches that he contends are related to his service-connected ear disabilities, his diabetes, or a 2003 assault at a VA medical facility.  Given the Veteran's reported headache symptoms (June 2014 treatment record) and his service-connected ear disabilities, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

However, the Board finds that an opinion as to whether the Veteran's headaches were caused or aggravated by an attack at a VA hospital in 2003 is not necessary to adjudicate this claim.  In this regard, compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  Notably, the disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

In this case, available treatment records indicate that in May 2003 the Veteran was volunteering at a VA Medical Center when another veteran hit him on the right elbow and wrist with a cane.  There is no indication he was hit in the head, nor is there evidence the Veteran was receiving VA treatment at the time of the attack.  Thus, the Board finds that development of the claim under 38 U.S.C.A. § 1151 is not warranted.  See Sabonis, supra.  

Right Foot Plantar Fasciitis

Finally, the Board finds that the Veteran's claim for an increased rating for right foot plantar fasciitis must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of this service-connected disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his right foot plantar fasciitis in December 2015.  Since that time, the Veteran has noted an increase in the severity of his symptoms.  Specifically, at the July 2016 Board hearing, the Veteran reported that his symptoms were more severe than those noted at his 2015 examination and even reported he had been provided with a wheelchair to assist him with ambulation during a doctor's visit.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his right foot plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his diabetes, ED, right leg disorder, left leg disorder, and headaches.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current right leg diagnoses, other than knee strain, ankle arthritis, and plantar fasciitis, to specifically include radiculopathy and any identified skin rashes, since shortly before, at the time of, or during the pendency of his November 2009 claim (even if currently asymptomatic or resolved).

(b) Identify all current left leg diagnoses, to specifically include radiculopathy and any identified skin rashes, since shortly before, at the time of, or during the pendency of his November 2009 claim (even if currently asymptomatic or resolved).

(c)  Identify all current headache disorders, since shortly before, at the time of, or during the pendency of his November 2011 claim (even if currently asymptomatic or resolved).

(d)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diabetes is the result of any incident of service, to include as due to exposure to contaminated water while stationed at Camp Lejeune?

(e)  Is it at least as likely as not (50 percent probability or more) that the Veteran's ED is the result of any incident of service, to include as due to exposure to contaminated water while stationed at Camp Lejeune?

(f)  For each diagnosed right leg disorder (other than knee strain, ankle arthritis, and plantar fasciitis), is it at least as likely as not (50 percent probability or more) that such disorder is the result of any incident of service, to include as due to exposure to contaminated water while stationed at Camp Lejeune?

(g)  For each diagnosed left leg disorder, is it at least as likely as not (50 percent probability or more) that such disorder is the result of any incident of service, to include as due to exposure to contaminated water while stationed at Camp Lejeune?

(h)  For each diagnosed headache disorder, is it at least as likely as not (50 percent probability or more) that such disorder is caused or aggravated by the Veteran's service-connected hearing loss, tinnitus, and/or otitis externa?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(i)  If, and only if a positive nexus opinion is provided with regard to the Veteran's diabetes claim, for each diagnosed headache disorder, is it at least as likely as not (50 percent probability or more) that such disorder is caused or aggravated by the Veteran's diabetes?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Please identify all of the Veteran's psychiatric disorders since shortly before, at the time of, or during the pendency of his November 2011 claim (even if currently asymptomatic or resolved).   The examiner should specifically advise whether the January 2016 VA clinician's "diagnostic impression" of Major Depressive Disorder, single, moderate constitutes a diagnosis.

(b)  For each diagnosed psychiatric disorder, the examiner should offer an opinion as to whether it is it at least as likely as not (50 percent probability or more) that such disorder had its onset during the Veteran's military service or was caused by any incident or event that occurred during his service.  The examiner should specifically address the Veteran's reports that he was physically and mentally abused by his drill sergeant during service, to include being punched in the Adam's apple. 

(c)  For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that such disorder is caused or aggravated by the Veteran's service-connected hearing loss, tinnitus, and/or otitis externa?  For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation. 

(d) With regard to any diagnosed psychoses (including brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and/or a substance-induced psychotic disorder), the examiner should offer an opinion as to whether psychoses manifested within one year of the Veteran's service separation in April 1981 and, if so, she or he should describe the manifestations.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right foot plantar fasciitis. The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should address the current nature and severity of all manifestations of the Veteran's right foot plantar fasciitis.

The examiner is asked to address the severity of the disability (e.g., moderate, severe, pronounced) and whether any of the following are present:  the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.
The examiner should also address the functional impairment associated with the Veteran's right foot plantar fasciitis.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


